Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Barkaus (Reg. No. 51,431) on 16 March 2022.
The application has been amended as follows: 

7-8. (Cancelled).

Reasons for Allowance
Claims 1-6 are allowed as amended/presented in Amendment in Response to Office Action (“Response”) filed 14 January 2022, and claims 7 and 8 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 6:
Claim 1 discloses:
An information processing method based on unified code issuance, comprising:
transmitting, by a first computer device associated with an interactive party, an encoding request requesting acquisition of an encoding medium relating to circulation of digital currency;
receiving, by a second computer device associated with a core administrator, the encoding request;
providing, by the second computer device associated with the core administrator or a code issuing mechanism authorized by the core administrator, the encoding medium to the interactive party;
obtaining, by the first computer device associated with the interactive party provided with the encoding medium, a code and identification information by identifying the encoded medium with a sensing access device;
transmitting an attribute state of the interactive party to the second computer device associated with the core administrator, and
adjusting, by the second computer device associated with the core administrator, the attribute state received from the first computer device associated with the interactive party according to a result of a calculation of the digital currency,
wherein the digital currency is circulated among a plurality of fund accounts designated by the first computer device associated with the interactive party according to the identification information, and
wherein circulation of the digital currency is initiated by scanning of the encoding medium with the sensing access device.

Claim 6 discloses:
A digital information processing method based on unified code issuance, comprising:
transmitting, by a first computer device associated with an interactive party, an encoding request requesting acquisition of an encoding medium relating to movement of digital information;
receiving, by a second computer device associated with a core administrator, the encoding request;
providing to the first computer device associated with the interactive party, by the second computer device associated with the core administrator or a code issuing mechanism authorized by the core administrator, an encoding medium,

transmitting an attribute state of the interactive party to the second computer device associated with the core administrator; and
adjusting, by the second computer device associated with the core administrator, the attribute state received from the interactive party,
wherein the digital information is transferred between a plurality of fund accounts designated by the first computer device associate with the interactive party according to the identification information;
wherein the transfer of the digital information is initiated by scanning of the encoding medium with the sensing access device.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-5 each depend from allowable claim 1, and therefore claims 2-5 are allowable for reasons consistent with those identified with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/A. Hunter Wilder/Primary Examiner, Art Unit 3627